McCLELLAN, J.
Since the instrument purporting to be a testamentary disposition of lands in this state owned by Alex P. Brevard, a resident of North Carolina, was not attested by two witnesses, as required by Code, § 6172, to pass the title to real estate — a fact appearing upon the face of the record authenticated by the superior court of North Carolina, in which the instrument was probated, to the probate court of Lowndes county, Ala., in which the lands lie — the authority of Blacksher Co. v. Northrup, 176 Ala. 190, 57 South. 743, 12 L. R. A. (N. S.) 454, requires the affirmance of the decree sustaining the demurrers to the bill, with the result that the lands in this state descend under our statutes of descent and distribution, not affected by the testamentary instrument referred to before.
Affirmed.
Dowdell, C. J., and Sayre and Somerville, JJ., concur.